Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jolene Fernandes on 1/7/2022. 

The application has been amended as follows: 
Claim 9. (Currently Amended)	A method for inducing a callus comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with a combination of (a) 4-chlorophenoxyacetic acid or a salt thereof and (b) [, 
wherein the combination of (a) 4-chlorophenoxyacetic acid or the salt thereof and (b) 1-piperonylpiperazine or the salt thereof accelerates callus induction relative to that induced by 4-chlorophenoxyacetic acid or the salt thereof.

Claim 10. (Currently Amended) 	A method for producing a callus comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with a combination of (a) 4-chlorophenoxyacetic acid or a salt thereof and (b) [, 
wherein the combination of (a) 4-chlorophenoxyacetic acid or the salt thereof and (b) 1-piperonylpiperazine or the salt thereof accelerates callus induction relative to that induced by 4-chlorophenoxyacetic acid or the salt thereof.

Claim 11. (Currently Amended) 	A method for producing a transformant comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with 1-piperonylpiperazine or a salt thereof, and 4-chlorophenoxyacetic acid or a salt thereof in a medium containing a combination of (a) 4-chlorophenoxyacetic acid or the salt thereof and (b) [and [, 
wherein the combination of (a) 4-chlorophenoxyacetic acid or the salt thereof and (b) 1-piperonylpiperazine or the salt thereof accelerates callus induction relative to that induced by 4-chlorophenoxyacetic acid or the salt thereof.

Claim 12. (New) 	A method for producing a transformant comprising bringing a transformed plant, a transformed plant cell, a transformed piece of plant tissue, or a transformed plant seed into contact with 1-piperonylpiperazine or a salt thereof, and 4-chlorophenoxyacetic acid or a salt thereof in a medium containing a combination of (a) 4-chlorophenoxyacetic acid or the salt thereof and (b) 1-piperonylpiperazine or the salt thereof, producing a callus, and differentiating the callus, 


In summary, claims 9-11 are amended. 
New claim 12 is added. 
Claims 9-12 are allowed. 

Reasons for allowance: 
The affidavit by Takeshi Nakano filed 12/16/2021 has been fully analyzed and considered. The amendments of claims on 12/16/2021 by applicant overcame all the previous rejections by the examiner.  
There is no prior art teach or suggest inducing callus formation using the claimed combination of 4-chlorophenoxyacetic acid and 1-piperonylpiperazine.  
In addition, the specification provides example of using the combination of 4-chlorophenoxyacetic acid and 1-piperonylpiperazine to induce callus and get superior result as compared to using 4-chlorophenoxyacetic acid alone ([0021], Example 1, [0065]-[0069], fig 4). Furthermore, in the declaration of Takeshi Nakano filed 12/16/2021 (para 2 and FIG A), the combination of 4-chlorophenoxyacetic acid (4-CPA) and 1-piperonylpiperazine was found to synergistically accelerate 4-CPA mediated callus induction. 
Further amendments by examiner to put the application for allowance are authorized by applicant representative during the telephone interview.  New claim 12 is added as further amendment of claim 11 to clearly represent the claimed invention. 


	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663